Case 2:20-cv-06865-GW-JC Document 23 Filed 03/11/21 Page 1 of 1 Page ID #:394



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    DONALD CORHN,                           Case No. CV 20-6865-GW-JCx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14    SECURITAS SECURITY
        SERVICES USA, INC., et al.,
  15
                           Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
       Each party will bear its own attorneys’ fees and expenses.
  21
             IT IS SO ORDERED.
  22

  23
       Dated: March 11, 2021
  24
                                             _________________________________
  25
                                             HON. GEORGE H. WU,
  26                                         UNITED STATES DISTRICT JUDGE
  27

  28
